Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Carlos A. Armenta, TDCJ #743688,                      Appeal from the 202nd District Court of
Appellant                                             Bowie County, Texas (Tr. Ct. No.
                                                      09C1296-202).       Memorandum Opinion
No. 06-13-00036-CV         v.                         delivered by Chief Justice Morriss, Justice
                                                      Carter and Justice Moseley participating.
Texas Department of Criminal Justice, et
al., Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Carlos A. Armenta, TDCJ #743688, has adequately indicated
his inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 16, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk